On Petition for Rehearing.

3.

Per Curiam.
Appellees’ counsel have supported their petition for a rehearing with an able, earnest and forceful argument, and we have again considered the questions involved. It was the declared intention of the testatrix to vest in Lucy Stimson an absolute title to the $3,000. This purpose is expressed in clear and apt words of well-known and fixed signification. Having intentionally clothed the object of her bounty with a complete and absolute title, the testatrix could not preserve that dominant purpose and at the same time subjoin incompatible provisions. We are accordingly still of opinion that this will falls within the classification to which it was assigned in the original opinion, and that the provisions of the will attempting to dispose of so much of the bequest as may remain upon the death of the legatee must be held void for repugnancy.
The petition is overruled.